Citation Nr: 1502142	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bony prominence, dorsal aspect, left foot.

2.  Entitlement to service connection for a neck injury.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for headaches secondary to head injury.

5.  Entitlement to service connection for an acquired psychiatric disorder to include stress and depressed mood with adjustment reaction.

6.  Entitlement to an annual clothing allowance for the 2013 calendar year.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had honorable service from June 1977 to December 1982.  He had a period of dishonorable service from September 1983 to July 1990.

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

A July 1992 administrative decision determined that the period of service from September 30, 1983 to July 31, 1990 was considered to be dishonorable.  The RO has previously concluded that the character of the Veteran's service in his second period of service, from September 30, 1983 to July 31, 1990, is a statutory bar to VA benefits based on that period.  The Veteran did not appeal that decision, and In connection with the current appeal, the Veteran has not disputed those characterizations in connection with the current appeal.  Therefore, service connection is not possible for disabilities incurred in or aggravated by the Veteran's second period of service.  Service connection is barred for any disability incurred in or aggravated by the Veteran's second period of service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the March 2011 Board hearing is no longer employed by the Board.  As such, the Veteran was informed in a January 2014 letter that he could be afforded a new hearing under 38 U.S.C.A. § 20.717.  The Veteran has not requested a new hearing.

In December 2011, the Board remanded the issue of service connection for a left leg (knee) disorder and the issues on the title page of this decision to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  During the course of the development, the AMC granted service connection for a left leg disorder, thus satisfying that portion of the appeal in full.  As such, the issue of entitlement to service connection for a left leg (knee) disorder is no longer before the Board.

The service connection claims for various mental disorders has been re-characterized as an acquired psychiatric disability, which encompasses stress and depressed mood with adjustment reaction.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


The issue of entitlement to service connection for headaches, and entitlement to a clothing allowance for the 2013 calendar year are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's bony prominence, dorsal aspect, left foot was manifest by symptoms that were no more than moderate, to include pain.

2.  The Veteran's second period of service has been determined to be dishonorable for VA purposes, and as such the Veteran is barred from receiving benefits for injuries incurred during that period, including residuals of a 1985 motor vehicle accident.

3.  The more probative evidence fails to demonstrate that the Veteran has a neck disorder that is related to his period of honorable active duty service.

4.  The more probative evidence fails to demonstrate that the Veteran has a back disorder that is related to his period of honorable active duty service.

5.  The more probative evidence fails to demonstrate that the Veteran has a headache disorder that is related to his period of honorable active duty service.

6.  The more probative evidence fails to demonstrate that the Veteran has an acquired psychiatric disorder that is related to his period of honorable active duty service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bony prominence, dorsal aspect, left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5015, 5284 (2014).

2.  The criteria for the establishment of service connection for a neck disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

3.  The criteria for the establishment of service connection for a back disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

4.  The criteria for the establishment of service connection for a headache disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

5.  The criteria for the establishment of service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

February 2006, November 2006, November 2007, April 2008 letters fulfilled the duty to notify.  These letters informed the Veteran what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  These letters also explained how disability ratings and effective dates are determined. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the Veteran was provided VA examinations most recently in February 2012.  The examiners considered the Veteran's statements, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Supplemental opinions were provided.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Additionally, in light of VA treatment records that have been obtained and associated with claims file, and the February 2012 VA examination reports with supplemental opinions, the Board further finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Here, the Veteran's bony prominence, dorsal aspect, left foot, has been rated under Diagnostic Code 5015 (Bones, new growths of, benign).  Diagnostic Code 5015 will be rated on limitation of motion of the affected part, as arthritis, degenerative.

In this case, the Board also considered all other Diagnostic Codes which may be applicable to the Veteran's particular foot disability.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284. 

Diagnostic Code 5276 (flatfoot) provides a 10 percent disability rating where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the objective medical evidence does not reveal atrophy of the musculature, disturbed circulation, weakness, contracture of the plantar fascia, dorsiflexion with limited motion of any toes, or malunion or nonunion of tarsal or metatarsal bones attributable to the service-connected left foot plantar callus and wart.

Diagnostic Codes 5280, 5281, and 5282 do not provide ratings in excess of 10 percent.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

	B.  Bony Prominence, Dorsal Aspect of Left Foot

The Veteran filed his current claim for an increased rating in October 2007.  In a January 2008 rating decision, the Veteran was awarded an increased disability rating of 10 percent, effective October 31, 2007.

The Veteran underwent VA compensation and pension examination in December 2007.  The Veteran reported radiating pain into the medial planar aspect of his foot.  He experienced pain at rest, when standing, and when walking.  He reported no weakness, swelling, or fatigability.  No flare-ups were reported.  The Veteran did not use corrective shoes, inserts, braces, or assistive devices.  The examiner indicated that the Veteran walked with a normal gait.  No edema or instability was found.  There was objective evidence of pain and tenderness.

In his February 2008 notice of disagreement, the Veteran remarked that extended standing and stair climbing created excessive pain and limited his ability to work.

In March 2008, a VA vocational rehabilitation counselor opined that the Veteran's benign growth of the bones substantially contributed to his employability.  It was noted that the Veteran did not have reasonably developed skills to obtain employment without additional training.  The counselor stated that the Veteran did not have marketable skills to compete with others who have the same disabilities; the Veteran had difficulty obtaining and maintaining suitable gainful employment due to his lack of training.  The counselor concluded that the Veteran was very limited by his physical and mental handicaps.  The counselor also noted that while the Veteran's service-connected disabilities caused a significant impairment, they did not cause a serious employment handicap.

The Veteran had a VA examination in May 2010.  The examiner noted that the left foot was sore to touch on the dorsal surface.  The Veteran said that the pain worsened with walking about a quarter of a mile.  Standing, sitting, and lying down did not worsen his pain.  He rated his pain as a 7 on a 0 (low) to 10 (high) pain scale.  The examiner indicated that the Veteran's foot did not bother his daily activities, and there was no additional limitation with flare-ups.  The diagnosis given was bony prominence left foot, no residuals on examination.  The examiner opined that the left foot disorder did not hinder the Veteran from working.

At the March 2011 Board hearing, the Veteran described difficulties related to his foot disability, including problems with walking or standing for long periods of time.  He used a cane.

On VA compensation and pension examination in February 2012, the Veteran reported experiencing cramps and soreness.  He used a cane regularly.  X-rays were taken, and the findings were deemed to be normal.  The examiner indicated that the foot condition impacted the Veteran's ability to work.  The examiner described the Veteran's left dorsal bony tenderness as being moderate.  

The Board finds that a disability rating in excess of 10 percent is not warranted for the bony prominence, dorsal aspect of the Veteran's left foot at any time throughout the period of appeal.  In this matter, the Veteran has consistently complained of pain on manipulation and use of the feet; however, the objective evidence does not suggest that the pain attributable to the bony prominence is severe or moderately severe.  Although the Veteran clearly has bony prominence on the dorsal aspect of his left foot, the February 2012 VA examiner described the overall symptomatology as moderate.  Further, there is no evidence of spasm or marked deformity.  In weighing the evidence of record, the Board finds the observations of the VA examiners to be most probative, as they were trained professionals impartially reporting the results of their objective examination.  As such, the most probative evidence of record suggests that the symptomatology attributable to the service-connected bony prominence, dorsal aspect of the left foot is no more that moderate.  As the symptomatology does not rise to the level of moderately severe, a rating in excess of 10 percent is not warranted under Diagnostic Code 5284.  Similarly, as the symptomatology does not rise to the level of severe, a rating in excess of 10 percent is not warranted under Diagnostic Code 5276.

The Board has carefully considered the March 2008 opinion from the VA vocational rehabilitation counselor and agrees that the service-connected bony prominence creates some symptoms which likely have some effect on the Veteran's employability.  However, the Schedular Rating Schedule itself is designed to compensate for various degrees of impairment in earning capacity.  38 C.F.R. § 4.1.  Notably, the counselor appears to have discussed the Veteran's service- and non-service connected disabilities in aggregate.  The Board finds that the presently assigned 10 percent disability rating for the left foot bony prominence accounts for the moderate symptoms manifest by this service-connected disability.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the left foot callus and wart is inadequate.  As reviewed above, a comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, even though the Veteran has remarked that his left foot bony prominence has affected job performance, the Board notes that the Veteran has not indicated that he is actually unable to secure or follow substantial gainful employment as result of his service-connected bony prominence, dorsal aspect, left foot.  Regardless, during the course of the appeal, entitlement to a TDIU was denied in a July 2010 rating decision, and the Veteran has not submitted a notice of disagreement with that decision.  As such, the issue of a TDIU is not before the Board at this time.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Service Connection Claims

	A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If arthritis or a psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

	B.  Neck

The Veteran had honorable service from June 1977 to December 1982.

During the Veteran's period of honorable service, service treatment records dated in April 1982 show that the Veteran was struck on the head while playing basketball.

During the Veteran's period of dishonorable service, on Reports of Medical History completed in August 1983 and October 1984, the Veteran indicated that he did not experience recurrent back pain.  Service examination reports from August 1983 and October 1984 reflect that he had a normal neck.  In August 1985, the Veteran suffered a head injury with facial bruises as a result of a motor vehicle accident.  He was also treated for alcohol intoxication.  It was noted that his neck was supple without tenderness or swelling.

In May 1987, the Veteran suffered an acute neck sprain while playing basketball.  In February 1988, a service treatment provider treated the Veteran for neck pain.  The Veteran indicated on a May 1988 Report of Medical History that he had a history of a head injury, but he did not experience recurrent back pain.  On service examination in May 1988, it was noted that the Veteran had a normal neck.

A VA treatment record from May 1995 reflects that the Veteran had normal motion of the neck and no abnormalities.

An MRI of the cervical spine taken in November 2006 at a VA facility revealed degenerative changes with decreased height of the discs at C4-5 and C5-6.  A VA X-ray of the cervical spine taken in October 2008 revealed moderate degenerative changes at C-4-5-6.  

In April 2007, the Veteran stated that he was injured in December 1980 when a driver's hatch hit the top of his head.  He said that he was lucky that his neck did not get broken.

The Veteran complained of neck pain to a VA treatment provider in October 2007.

In October 2008, the Veteran told a VA treatment provider that he had injured his neck in either 1979 or 1980 when a trash can hit his neck.  The treatment provider indicated that the Veteran currently had neck pain due to degenerative joint disease and cervical spinosis.

Subsequent treatment records from October 2009 chronicle chronic neck pain.

At the March 2011 Board hearing, the Veteran described how a hatch fell on his head while he was on active duty.  He said that his neck had hurt since that time.  

On VA compensation and pension examination in February 2012, the Veteran remarked that his neck condition started in 1977 when a hatch fell on his head.  He also described another neck injury that occurred when he was playing basketball.  The examiner noted that the Veteran had been employed as a construction worker until about 2005.  The examiner indicated that the Veteran currently had cervical discogenic disease and opined that the neck disability was less likely as not related to the Veteran's period of honorable service from June 1977 to December 1982, including the incidents in which a hatch fell on the Veteran's head and his basketball head injury.  The examiner explained that although the Veteran suffered from acute neck pain while on active duty, that resolved with proper medical care.  He said that it was more likely that the Veteran's condition was related to his construction job or to the 1985 motor vehicle accident.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In this instance, the evidence fails to demonstrate the Veteran's neck disorder warrants service connection.  Although the Veteran currently asserts that he has a present neck disability as a result of a hatch falling on his head during his period of honorable service, the service treatment records do not support his assertion.  There is no mention of a hatch accident in the service treatment records.  Although the service records document an in-service basketball injury in April 1982, the records do not suggest that the injury affected the Veteran's neck.  Significantly, the Veteran himself indicated on Reports of Medical History completed in 1983 and 1984 that he did not have ongoing difficulties with his neck.  As they were made contemporaneous with the time of the asserted in-service event, the Board finds that the service treatment records, coupled with the Veteran's Reports of Medical History from 1983 and 1984, outweigh his current assertions made in connection with a claim for financial compensation.  As such, the Board finds that the probative evidence of record weighs against a continuity of symptomatology.

The Board additionally finds that the medical evidence is more probative than the Veteran's lay statements.  The February 2012 VA examination opinion reflects review of the Veteran's treatment records and provides a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing an opinion that the Veteran's current neck disability is less likely than not related to his period of honorable service, the examiner provided alternative etiologies-namely, the Veteran's history of working as a construction worker, and 1985 motor vehicle accident during the Veteran's period of dishonorable service.  

Although being able to describe neck pain is within the common knowledge of lay persons, the factual picture presented is complex.  Due to multiple possible etiologies, the origin of the Veteran's neck condition cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's neck disorder is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative.  

The February 2012 VA examiners' opinion regarding the etiology of the Veteran's neck disorder is the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's neck disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a neck disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	C.  Back

With respect to the claim for service connection for a back condition, the Veteran asserts that he sustained a back injury during service in 1978 when a radio fell on his back.  The Veteran testified that he received medication and was put on a light duty profile. 

The Veteran had honorable service from June 1977 to December 1982.

Service treatment records for that period reflect that the Veteran was seen in sick call in November 1979 and December 1979 with a complaint of low back pain.

During the Veteran's second period of duty, on Reports of Medical History completed by the Veteran in August 1983 and October 1984, he indicated that he did not experience recurrent back pain.  Service examination reports from August 1983 and October 1984 reflect that he had a normal spine.  An X-ray report from October 1984 revealed an area of increased density at T10-11 which was thought to resemble degenerative changes.

The Veteran indicated on a May 1988 Report of Medical History that he did not experience recurrent back pain.  On service examination in May 1988, it was noted that the Veteran's spine was normal.

A VA treatment record from May 1995 reflects that the Veteran had normal curvature and mobility of the back with no pain or tenderness.

The Veteran complained of mid-back pain to a VA treatment provider in October 2007.

An X-ray of the lumbar spine taken in June 2008 revealed no acute, healing, or unhealed fractures, dislocations, or subluxations.  The interpreter found no significant disc space narrowing or significant arthritic changes.  No focal areas of bone erosion or destruction were found.

An MRI of the lumbar spine taken in August 2008 revealed  L5-S1 degenerative disc disease with a small broad-based disc bulge and annular tear.

At the March 2011 Board hearing, the Veteran described how a radio fell on his back when he was on active duty.  

On VA compensation and pension examination in February 2012, the Veteran remarked that his back condition started when a radio fell on his back while on active duty.  The examiner noted that the Veteran had been employed as a construction worker until about 2005.  The examiner indicated that the Veteran currently had lumbar discogenic disease and opined that the back disability was less likely as not related to the Veteran's period of honorable service from June 1977 to December 1982, including the incidents in which a radio fell on the Veteran's back.  The examiner explained that although the Veteran suffered from acute back pain while on active duty, that resolved with proper medical care.  He said that it was more likely that the Veteran's condition was related to his construction job.

Again, the evidence fails to demonstrate the Veteran's back disorder warrants service connection.  Although the service treatment records document complaints of back pain during the Veteran's period of active duty, the records suggest that the pain was acute, transitory, and resolved.  Significantly, the Veteran himself indicated on Reports of Medical History completed in 1983 and 1984 that he did not have recurrent back pain.  As they were made contemporaneous with the time of the asserted in-service event, the Board finds that the service treatment records, coupled with the Veteran's Reports of Medical History from 1983 and 1984, outweigh his current assertions made in connection with a claim for financial compensation.  As such, the Board finds that the probative evidence of record weighs against a continuity of symptomatology.

The Board additionally finds that the medical evidence is more probative than the Veteran's lay statements.  The February 2012 VA examination opinion reflects review of the Veteran's treatment records and provides a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing an opinion that the Veteran's current back disability is less likely than not related to his period of honorable service, the examiner provided an alternative etiology-namely, the Veteran's history of working as a construction worker.  

The February 2012 VA examiners' opinion regarding the etiology of the Veteran's back disorder is the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the etiology of the Veteran's back disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a back disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	D.  Headaches

The Veteran had honorable service from June 1977 to December 1982.

During the Veteran's period of honorable service, in April 1982, the Veteran was hit in the head by another person while playing basketball.  He was treated for a laceration of the scalp.  In  June 1982, he was treated for headaches.  Another treatment record from August 1982 shows complaints of headaches.

A VA examination report from February 1983 contains the Veteran's history of experiencing a scalp trauma in April 1982 with subsequent headaches.  The examiner concluded that there was no significant physical abnormality.

In March 1983, service connection was awarded for residuals of a laceration to the left parietal region of the scalp with a noncompensable disability rating, effective December 31, 1982.

During the Veteran's period of dishonorable service, on Reports of Medical History completed by the Veteran in August 1983 and October 1984, he indicated that he did not experience frequent or severe headaches.  Service examination reports from August 1983 and October 1984 reflect that he had a normal head. 

In August 1985, the Veteran suffered a head injury with facial bruises as a result of a motor vehicle accident.  He was also treated for alcohol intoxication.  A hospital record from February 1986 reflects that the Veteran was assaulted several days previously with a head trauma.  A contemporaneous X-ray revealed no evidence of fracture.  He was again treated for headaches in September 1986.

The Veteran indicated on a May 1988 Report of Medical History that he did not experience frequent or severe headaches.  On service examination in May 1988, it was noted that the Veteran's head was normal.

In June 1994, the Veteran was treated for headaches at a VA facility.

A VA treatment record from February 2000 contains the Veteran's complaints of headaches.

The Veteran was treated for headaches in January 2007.

In April 2007, the Veteran stated that he was injured in December 1980 when a driver's hatch hit the top of his head.  He said that he was lucky that his neck did not get broken.

The Veteran complained of severe headaches to a VA treatment provider in December 2007.

An April 2008 VA treatment record documents treatment for tension headaches.  In July 2008, the Veteran sought treatment for a sinus headache at a VA facility.

On VA compensation and pension examination in May 2008, the Veteran recounted getting hit in the back of the head with a brick in 1985 while in the service.  He also reported that he was in a motor vehicle accident in 1986 while on active duty.  At the time of the present examination, the Veteran recounted a six-year history of headaches.  He said that he experienced daily headaches.  After performing an examination, the examiner remarked that the Veteran had chronic occipital headaches with moderate subjective difficulty.  He specified that the headaches were not migraine headaches, and the headaches were secondary to stress and reactive depression.  The examiner opined that the Veteran's current headaches were less likely than not a service-connected problem, and they were less likely than not secondary to the two incidents of trauma that were documented in the service records.

The Veteran underwent another VA compensation and pension examination in March 2009.  The examiner remarked that service connection had been established for the residuals of a laceration on the right parietal region of the scalp as the result of a basketball accident.  The Veteran reported that he had headaches since about 2002, and they mostly occurred on the left side of his head.  Tension and nerves precipitated them.  After performing an examination, the diagnosis given was tension headaches.  The examiner opined that the Veteran's current headaches were less likely than not related to any injuries sustained while the Veteran was in the military.  The examiner rationalized that the Veteran's current headaches were not migraine headaches, and he felt that the headaches were related to the Veteran's problems with stress and depression.

In a November 2009 statement, the Veteran reiterated that a hatch fell on him in 1979.

On VA general examination in May 2010, the examiner recorded the Veteran's reported history of experiencing headaches secondary to head trauma.  The examiner opined that the Veteran had recurrent tension headaches.

At the March 2011 Board hearing, the Veteran recounted experiencing headaches associated with his neck pain.  

On VA compensation and pension examination in February 2012, the Veteran reported experiencing headaches for the prior 15 years.  The examiner performed an examination and reviewed the claims file.  He indicated that the service treatment records for the period of service from 1977 to 1982 were silent for a diagnosis or treatment of headaches.  He particularly noted that the Veteran indicated at an August 1983 examination that he did not experience frequent or severe headaches.  As such, he considered it unlikely that the Veteran's current headaches were etiologically related to his military service.  The examiner specified that his opinion took into account any head injury that may have occurred in service.

The evidence fails to demonstrate that the Veteran's headache disorder warrants service connection.  As with the back claim discussed above, although the service treatment records document complaints of headaches during the Veteran's period of honorable active duty, the records suggest that the headaches were acute, transitory, and resolved.  Significantly, the Veteran himself indicated on Reports of Medical History completed in 1983 and 1984 that he did not have recurrent headaches.  As they were made contemporaneous with the time of the asserted in-service event, the Board finds that the service treatment records, coupled with the Veteran's Reports of Medical History from 1983 and 1984, outweigh his current assertions made in connection with a claim for financial compensation.  As such, the Board finds that the probative evidence of record weighs against a continuity of symptomatology.

The Board additionally finds that the medical evidence is more probative than the Veteran's lay statements.  The May 2008, March 2009, and February 2012 VA examination opinions reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing opinions that the Veteran's current headache disability is less likely than not related to his period of honorable service, the examiners discussed the nature of the Veteran's headaches and what the Veteran's history did and did not show.

Although being able to describe headaches is within the common knowledge of lay persons, the factual picture presented is complex.  Due to multiple possible etiologies, to include the motor vehicle accident that occurred during the Veteran's period of dishonorable service, the origin of the Veteran's headache condition cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's headache disorder is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative.  

The three VA examiners' opinions regarding the etiology of the Veteran's headache disorder are the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is informed, medically based and responsive to this inquiry.  The examiners each provided a full and complete rationale for the given opinions.  

The Board acknowledges that the February 2012 VA examiner erroneously indicated that that the service treatment records for the period of service from 1977 to 1982 were silent for a diagnosis or treatment of headaches; however, in expressing his given negative nexus opinion, the examiner explicitly stated that his opinion took into account any head injury that may have occurred in service.  As such, the Veteran's contentions were duly considered.  Regardless, in determining that the most probative evidence weighs against the claim, the Board relies not just on the opinion of the February 2012 VA examiner, but also on the opinions of the May 2008 and March 2009 VA examiners.

As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the three VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's headache disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a neck disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	E.  Acquired Psychiatric Disorder

The Veteran had honorable service from June 1977 to December 1982.

The service treatment records pertaining to the Veteran's period of honorable service are negative for any signs, symptoms, or psychiatric complaints.

During the Veteran's period of dishonorable service, on a Reports of Medical History completed by the Veteran in August 1983 and October 1984, he indicated that he did not experience depression, excessive worry, or nervous trouble of any sort.  Service examination reports from August 1983 and October 1984 reflect that he was psychiatrically normal.

From February 1986 to April 1986, the Veteran underwent inpatient treatment for alcohol abuse and adjustment reaction with depressed mood.  The Veteran indicated on a May 1988 Report of Medical History that he did not experience depression, excessive worry, or nervous trouble of any sort.  On service examination in May 1988, it was noted that while the Veteran was psychiatrically normal, he had been treated for depressed mood with adjustment reaction.  

A VA treatment provider noted that the Veteran had chronic depression in May 1991 and December 1993 due to his in-service car accident.

In July 1992, the RO denied service connection for a nervous condition, as the Veteran was treated for alcohol abuse and depressed mood with adjustment reaction during a period of service determined to be dishonorable.

On discharge from a substance abuse program in June 1995, the Veteran received a diagnosis of depressive disorder not otherwise specified.  In July 1995, he received a diagnosis of psychosis not otherwise specified.

In early 2006, the Veteran went through a VA-sponsored substance abuse treatment program.  A VA treatment record from May 2008 contains a diagnosis of depression, not otherwise specified.  Another treatment record from August 2008 contains a diagnosis of dysthymic disorder.

At the March 2011 Board hearing, the Veteran testified that he experienced anxiety and depression while on his first duty assignment at Fort Lewis.  

On VA compensation and pension examination in February 2012, the Veteran described his two periods of active duty.  He reported that he received mental health treatment beginning after his last discharge.  The examiner gave a diagnosis of depressive disorder, not otherwise specified.  Another VA compensation and pension examiner in November 2012 opined that the Veteran's acquired psychiatric disorder was not related to his period of honorable service from 1977 to 1982.  The examiner explained that the Veteran's symptoms were related to a felony car accident in the early 1990s as well as to his life stressors of unemployment and prior drug dependence.

Another VA compensation and pension examiner reviewed the claims file in January 2013.  He commented on the prior compensation and pension examination reports, service treatment records, and other evidence of record.  He concurred that the Veteran's acquired psychiatric disorder was less likely than not incurred in or caused by his period of honorable service from June 1977 to December 1982.  He explained that for the period of service from June 1977 to December 1982, there was no history of a mental disorder and no complaints or evaluations for symptoms of depression or other mental disorder for that period.  The examiner specified that the Veteran was involved in a motor vehicle accident in August 1985, during his second enlistment, and the Veteran developed symptoms of depression and substance abuse after that accident.

The evidence fails to demonstrate the Veteran's acquired psychiatric disorder warrants service connection.  Although the Veteran currently asserts that he experienced anxiety and depression while stationed at Fort Lewis during his period of honorable service, the service treatment records do not support his assertion.  As reviewed above, the service treatment records from the Veteran's period of honorable service are completely negative for any signs or complaints of psychiatric symptoms.  Significantly, the Veteran himself indicated on Reports of Medical History completed in 1983 and 1984 that he did not have depression, excessive worry, or nervous trouble of any sort.  As they were made contemporaneous with the time of the Veteran's service, the Board finds that the service treatment records, coupled with the Veteran's Reports of Medical History from 1983 and 1984, outweigh his current assertions made in connection with a claim for financial compensation.  As the Veteran's statements have been inconsistent, the Board finds that the probative evidence of record weighs against a continuity of symptomatology.

The Board additionally finds that the medical evidence is more probative than the Veteran's lay statements.  None of the psychiatric treatment providers of record have provided an etiological connection between the Veteran's present acquired psychiatric disorders and his period of honorable service.  In particular, the November 2012 and January 2013 VA opinions reflect provide reasoned medical opinions that weigh against the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing an opinion that the Veteran's current acquired psychiatric disability is less likely than not related to his period of honorable service, these two examiners provided alternative etiologies-namely, the Veteran's history of unemployment, prior drug dependence, and the 1985 motor vehicle accident during the Veteran's period of dishonorable service.  

As with the Veteran's other claims considered herein, the factual picture presented is complex.  Due to multiple possible etiologies, the origin of the Veteran's psychiatric condition cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's acquired psychiatric disorder is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative.  

The November 2012 and January 2013 VA examiners' opinion regarding the etiology of the Veteran's acquired psychiatric disorder are the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiners provided a full and complete rationale for the given opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to this opinion is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's acquired psychiatric disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for bony prominence, dorsal aspect, left foot, is denied.

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.

Service connection for a headache disorder is denied

Service connection for an acquired psychiatric disorder is denied.


REMAND

In August 2013, the Veteran was denied a 2013 clothing allowance.  In September 2013, he filed a notice of disagreement with the August 2013 denial.  A statement of the case was issued in September 2013, and in October 2013, the Veteran perfected an appeal of this issue.

Specifically, on his VA form 9 submitted in October 2013, the Veteran requested a personal hearing before a member of the Board at a local VA office.  The Veteran has not previously been afforded a Board hearing specifically concerning the denial of a 2013 clothing allowance, and no subsequent correspondence has withdrawn this request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a hearing at the RO before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


